Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162763-4(88)                                                                                        Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  RENE MARIE STURDAVENT,                                                                               Elizabeth M. Welch,
                                                                                                                     Justices
           Plaintiff-Appellee,
                                                                    SC: 162763
  v                                                                 COA: 351428
                                                                    Oakland CC: 1994-471049-DM
  WILLIAM SIM SPENCER,
             Defendant-Appellant.
  __________________________________________________

  WILLIAM SIM SPENCER,
            Plaintiff-Appellant,
                                                                    SC: 162764
  v                                                                 COA: 351745
                                                                    Oakland CC: 2019-177166-CZ
  RENE MARIE STURDAVENT,
           Defendant,
  and

  OAKLAND COUNTY FRIEND OF THE COURT,
             Defendant-Appellee.
  ______________________________________/

      On order of the Chief Justice, the motion of William Sim Spencer to waive fees is
  GRANTED as to these cases only.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 26, 2021

                                                                              Clerk